DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention Ⅱ (claims 12–21) is acknowledged. Applicant timely traversed the restriction (election) requirement in the reply filed on Feb.16, 2021.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites: 
“17. The improved device of claim 12,, wherein said collection filter is permanently heat sealed to said filter holder.” 
Redundant punctuation needs to be fixed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12–21
Claim 12 recites: 
“12. An improved device for collecting particulate matter suspended in the ambient air through the use of a low pressure air source, comprising:
a container extending between an open first end and a closed second end defining a container interior;
a container output communicating with said container interior located proximate said closed second end of said container;
a filter cassette comprising a collection filter adjacent to a filter holder;
a retainer having a retainer input removably secured to said open first end of said container for retaining said filter cassette between said retainer input and said container output;
a volume reducing plug located within said container interior for reducing the volume thereof, a tunnel extending through said volume reducing plug for providing fluid communication between said container interior and said container output: and
an output connector for connecting said container output to the low pressure source for drawing ambient air into said retainer input for enabling said collection filter to collect particulate matter suspended in the ambient air entering said retainer input.” Emphasis added. 

Claim 12 is indefinite because the term “low” is a relative term which renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(I). 
Claim 12 is also indefinite because the term “the low pressure source” lacks antecedent basis. It is unclear if the “low pressure source” is the same as “low pressure air source.”
For the purpose of examination, claim 12 is interpreted as:
“12. An improved device for collecting particulate matter suspended in the ambient air through the use of a 

a container output communicating with said container interior located proximate said closed second end of said container;
a filter cassette comprising a collection filter adjacent to a filter holder;
a retainer having a retainer input removably secured to said open first end of said container for retaining said filter cassette between said retainer input and said container output;
a volume reducing plug located within said container interior for reducing the volume thereof, a tunnel extending through said volume reducing plug for providing fluid communication between said container interior and said container output: and
an output connector for connecting said container output to the air source for drawing ambient air into said retainer input for enabling said collection filter to collect particulate matter suspended in the ambient air entering said retainer input.”

Claims 13–21 is rejected for the same reason as they depend from claim 12. 
Claim 14 recites:
“14. The improved device of claim 12, wherein said filter holder and said collection filter cassette are disposable.” Emphasis added.

Claim 14 is indefinite because it is unclear what the “collection filter cassette” is referring to, i.e., the “filter cassette” or the “collection filter.”
For the purpose of examination, claim 14 is interpreted as:
“14. The improved device of claim 12, wherein said filter holder and said collection filter 

Claim 21 recites: 
“21. The improved device of claim 12, wherein said filter cassette includes a foam filter located upstream from said collection filter for collecting large particulate matter
Claim 21 is indefinite because the term “large” in claim 21 is a relative term.  The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(I).
For the purpose of examination, claim 21 is interpreted as: 
“21. The improved device of claim 12, wherein said filter cassette includes a foam filter located upstream from said collection filter for collecting 


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12–18 and 20–21 are rejected under 35 U.S.C. 103 as being obvious over Trakumas et al., US 2007/0044577 (“Trakumas”) in view of  L'Orange et al., A simple and Disposable Sampler for Inhalable Aerosol, Ann. Occup. Hyp., March 2016, Vol. 60, No. 2, pp. 1. Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Trakumas in view of  L'Orange and Harper et al., Acid-Soluble Internal Capsules for Closed-Face Cassette Elemental Sampling and Analysis of Workplace Air, J. of Occup. Environ. Hyg., June 2013, vol. 10, pp. 297-306 (“Harper”)2.
Claim 12 requires that an improved device for collecting particulate matter suspended in the ambient air through the use of a pressure air source. The improved device comprises a container extending between an open first end and a closed second end defining a container interior. A container output communicates with said container interior located proximate said closed second end of said container. A filter cassette comprises a collection filter adjacent to a filter holder. A retainer having a retainer input removably secures to said open first end of said container for retaining said filter cassette between said retainer input and said container output. A volume reducing plug locates within said container interior for reducing the volume thereof. A tunnel extending through said volume reducing plug for providing fluid communication between said container interior and said container output. And an output connector for connecting said container output to the pressure air source for drawing ambient air into said retainer input for enabling said collection filter to collect particulate matter suspended in the ambient air entering said retainer input.
Trakumas discloses a gas sampler for collecting particles from a gas flow drawn by a pump. Trakumas Fig. 1, [0001]. A container (housing 1, id. at Fig. 1, [0011]) extending between an open first end (threads 22, id. at Fig.2, [0012]) and a closed second end (the outlet member 3, id. at Fig. 1, [0011]) defining an interior of housing 1. A container output proximate the closed Id. at Fig. 1, [0011]. A particle collecting assembly (i.e., the assembly including capsule top 16, capsule bottom 11, impact disc 20 with its support 18, filter 15 with its support 13) comprises a collecting filter 15 adjacent to a filter holder (i.e., capsule top 16 and bottom 11) . Id. at Figs. 2–3, [0011] and [0016]. An inlet member 2 (i.e., retainer) with an retainer input (i.e., aperture 4) removably secures to thread 22  of housing 1 for retaining filter 15 between aperture 4 and container output. Id. at Fig. 3, [0013]–[0015]. An exit tube 5 (i.e., output connector) connects the container output to the pump for drawing air into aperture 4 for collection filter 15 to collect particles suspended in the air that enters the aperture 4. Id. at Fig. 3, [0013]. 

    PNG
    media_image1.png
    722
    1431
    media_image1.png
    Greyscale

Trakumas does not disclose a volume reducing plug locates within said housing 1 interior for reducing the volume thereof or a tunnel extending through said volume reducing plug for providing fluid communication between said container interior and said container output.
In the analogous art of particulate filters, L'Orange discloses a series of raised ridges located at the base of housing. L'Orange Fig. 1d, p. 153. L'Orange further discloses that the Id. at Fig. 1d, p. 153. It would have been obvious to include the raised ridges as disclosed by L'Orange at the base of Trakumas’s outlet member 3 with the benefits described above. With this modification, L'Orange’s raised ridges located at the bottom of Trakumas’s outlet member 3 would be the “volume reducing plug.” The groove between raised ridges would be the tunnel extending through said volume reducing plug that provides fluid communication between said housing 1 interior and container output. 

    PNG
    media_image2.png
    515
    731
    media_image2.png
    Greyscale

Claim 13 requires that the improved device of claim 12, further comprises a closure for closing said retainer input. 
Trakumas discloses a weather protector 25, which is the “closure” for apertures 4. Trakumas Fig. 3, [0015]. 
Claim 14 
Trakumas discloses that its filter 15 and its holder capsule top 16 and bottom 11 are available for instant replacement with new ones, which means they are disposable. Trakumas Fig. 3, [0016]. 
Claim 15 requires that for the improved device of claim 12, the collection filter is permanently affixed to the filter holder.
Trakumas does not disclose that its filter 15 is permanently affixed to filter capsule top 16 and bottom 11. Trakumas discloses that its particle collecting assembly can be readily replaced as a whole as soon as the housing is taking apart.  Trakumas Fig. 3, [0016]. It would have been obvious for the collection filter to be permanently affixed to the filter holder if the user decides not to disassemble it. 
Claim 16 requires that for the improved device of claim 12, the collection filter engages the filter holder by a compression engagement.
Trakumas discloses that its collection filter 15 engages the capsule top 16 and bottom 11 by a compression engagement. Trakumas Fig. 3, [0011]. 
Claim 17 requires that for the improved device of claim 12, the collection filter is permanently heat sealed to the filter holder. Claim 18 requires that for the improved device of claim 12, the filter holder and the collection filter are formed from a polymeric material.
Trakumas does not disclose that its collection filter 15 is permanently heat sealed to the capsule top 16 and bottom 11. Trakumas further does not disclose that its capsule top 16 and bottom 11 and the filter 15 are formed from a polymeric material. 
In the analogous art of capsule filters, L'Orange discloses that its capsule may be sealed to the filter by welding using toluene as the welding agent. L'Orange Fig. 1c, p. 153. L'Orange further discloses that its capsule can be made of thin-film polycarbonate and its filter can be Id. at  Fig. 1c, p. 153. Additionally, L'Orange discloses that this configuration is low cost, disposable and minimize cross-contamination. Id. at Fig. 1c, p. 153. It would have been obvious to modify Trakumas’s capsule (16 and 11) and filter 15 to be made of  thin-film polycarbonate and PTFE/Teflon, respectively, and then heat-seal Trakumas’s capsule to its filter 15 by welding as disclosed by L'Orange because this specific configuration is low cost, disposable and minimize cross-contamination. 
Claim 19 requires that for the improved device of claim 12, the filter holder and the collection filter are formed from a soluble material. The filter holder and the collection filter is dissolved by a solvent for extracting any collected particulate material from said collection filter.
Trakumas does not disclose that its filter holder (capsule top 16 and bottom 11) and the collection filter 15 are formed from a soluble material or that the filter holder (capsule top 16 and bottom 11) and the collection filter 15 are dissolved by a solvent for extracting any collected particulate material from said collection filter. 
In the analogous art of capsule filters, Harper discloses that a filter cassette with filter capsules and filter materials that is acid-soluble for extracting particles for subsequent elemental analysis. Harper Abstract, p. 297. Harper further discloses the method of dissolving the filter capsule and filter material by acid to extract particles for subsequent elemental study have been widely used for airborne elemental sampling and analysis. Harper Introduction, p. 298.  It would have been obvious for Trakumas’s filter holder (capsule top 16 and bottom 11) along with its filter 15 to be acid-soluble as disclosed by Harper because it is conventional and widely used. 
Claim 20 
Trakumas does not disclose that its the filter holder (capsule top 16 and bottom 11)  and the collection filter 15 are formed from a solvent resistant material or that the solvent dissolves and extracts any collected particulate matter from said collection filter. 
In the analogous art of capsule filters, L'Orange discloses that chemical and biological analyses can be conducted through typical solvent rinse/extraction techniques. L'Orange p. 153.   Additionally, L'Orange discloses that one of its design decision is to “not make dissolvable capsules as the materials needed are often highly hydrophilic, making gravimetric measurements problematic.” Id. at p. 158. It would have been obvious for Trakumas’s capsule (16 and 11) and filter 15 to be solvent resistant as disclosed by L'Orange because it makes gravimetric measurements easier. It would also have been obvious to use the rinse/extraction technique to dissolve and extracts any collected particulate matter as disclosed by Trakumas for L'Orange capsule 11, 16 and filter 15 because it is known in the art to extract particulates in this way for chemical and biological analysis for solvent resistant filter and filter holder. 
Claim 21 requires that for the improved device of claim 12, the filter cassette includes a foam filter located upstream from the collection filter for collecting particulate matter suspended in the ambient air.
Trakumas discloses that its particle collecting assembly comprises a particle impact disc 20 (i.e., foam filter) upstream from the collection filter 15 for collecting particulate matter suspended in the ambient air. Trakumas, Fig. 3, [0017] and [0020]. 

Response to Arguments 
Election/Restriction
Applicant’s election with traverse of Invention Ⅱ, claims 12–21 is acknowledged. Applicant Rem. dated Feb.16, 2021 (“Applicant Rem.”) 1. The traversal is on the grounds that 
This is not found persuasive for the reasons stated in the Requirement for Restriction/Election dated Dec.16, 2020.  To be more specific, invention I requires the particulate collection device having a collection filter permanently affixed to a filter holder, which is not required by invention II. Additionally, invention II requires the particulate collection device having a volume reducing plug, which is not required by invention I. Inventions Ⅰ and Ⅱ has therefore acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different field of search with different search queries, e.g., Invention Ⅰ would require search queries including the keyword “permanent” while Invention Ⅱ would require search queries including the keyword “volume reducing plug.” Therefore, there would be undue burden on the examiner to examine both Invention Ⅰ and Invention Ⅱ.
The requirement is still deemed proper and is therefore made FINAL.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The L'Orange reference is the 11-page Non Patent Literature dated Mar. 03, 2020. 
        2 The Harper reference is the 11-page Non Patent Literature dated Mar. 03, 2020.